El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
¿Puede un patrono despedir a un obrero durante los doce (12) meses de reserva de empleo que establece el Art. 5a de la Ley del Sistema de Compensaciones por Acciden-tes del Trabajo, 11 L.P.R.A. see. 7, mientras éste continúa inhabilitado, y bajo tratamiento en el Fondo del Seguro del Estado? Tras analizar el citado Art. 5a y nuestra legisla-ción laboral vigente, determinamos que durante este pe-riodo el patrono está obligado a reservar el empleo del obrero y no puede despedirlo a menos que tenga justa causa.
HH
El Sr. Edwin García (en adelante el obrero) comenzó a trabajar para Darex Puerto Rico, Inc. (en adelante el pa-trono) en la posición de chofer y técnico en agosto de 1981. El 26 de junio de 1995 el obrero sufrió un accidente en el trabajo, lesionándose la cintura y el cuello mientras mon-taba un carrete {reel) en un tanque. Tras el accidente se reportó al Fondo del Seguro del Estado (en adelante el Fondo), el cual le suministró tratamiento y le ordenó que no trabajara.
Apenas cinco (5) días después de comenzar el trata-miento bajo el Fondo, el obrero fue despedido de su empleo mediante una carta suscrita por el Sr. Patrick McLaughlin, Gerente Regional del patrono demandado. Según dicha carta, el despido se debió a una reorganización de personal provocada por pérdidas en el negocio. Al momento del des-*372pido, el obrero era el empleado de mayor antigüedad den-tro de su clasificación ocupacional.(1)
Así las cosas, el 12 de julio de 1996 el obrero, aún bajo tratamiento en el Fondo,(2) instó la presente demanda ante el Tribunal de Primera Instancia contra su patrono y W.R. Grace & Company. (3) Alegó que había sido despedido ilegal-mente, en violación tanto del Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 83 de 29 de octubre de 1992 (11 L.P.R.A. see. 7) (en ade-lante Art. 5a), como de la Ley Núm. 44 de 2 de julio de 1985 (en adelante Ley Núm. 44), la cual provee un remedio contra el discrimen por impedimentos físicos o mentales, 1 L.P.R.A. see. 501 y ss. También alegó que su despido había constituido discrimen por edad conforme a la Ley Núm. 100 de 29 de junio de 1969 (29 L.P.R.A. see. 146 y ss.). El patrono contestó la demanda y negó las alegaciones.
Tras varios incidentes procesales, el obrero presentó una moción de sentencia sumaria parcial para solicitar que se declarara con lugar su reclamación bajo el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo. El patrono se opuso(4) a lo anterior y solicitó, a su vez, la desestimación sumaria de las causas de acción bajo el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo,(5) y de la reclamación bajo la Ley Núm. 44, supra.
El Tribunal de Primera Instancia emitió Sentencia Su-maria Parcial y determinó que el despido fue injustificado *373por ser contrario a la reserva de empleo que provee el Art. 5a. Determinó que el obrero debía ser compensado con aquellos beneficios a los que hubiera tenido derecho de no haber sido despedido y obligó al patrono a pagarle el dinero adeudado por concepto del seguro por incapacidad a corto y a largo plazo contenido en el Manual de Empleados de la Empresa.(6) El tribunal dispuso que las demás causas de acción, incluso los daños al amparo del Art. 5a, serían ad-judicados posteriormente. Inconforme, el patrono acudió al Tribunal de Circuito de Apelaciones.
El Tribunal de Circuito de Apelaciones modificó la Sen-tencia Sumaria Parcial del Tribunal de Primera Instancia, limitando el remedio concedido por dicho foro a los benefi-cios a los que el obrero hubiera tenido derecho durante el plazo de doce (12) meses que considera el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Tra-bajo, supra, para la reserva de su empleo. También ordenó la desestimación de la reclamación presentada por el obrero bajo la citada Ley Núm. 44.
Inconforme con esta determinación, el obrero acude ante nos y señala que erró el Tribunal de Circuito de Ape-laciones al reducir el remedio que le concedió el Tribunal de Primera Instancia en virtud del Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra. (7)
*374Por su parte, en su comparecencia ante nos, el patrono señaló que erró el Tribunal de Circuito de Apelaciones al resolver que García tenía una causa de acción según el Art. 5a de la Ley del Sistema de Compensaciones por Acciden-tes del Trabajo. Alega el patrono que el Art. 5a no cobija al obrero, ya que éste no satisfizo los requisitos para solicitar reinstalación establecidos en dicho artículo.
A la luz de los errores señalados, nos corresponde resolver principalmente si el Art. 5a prohíbe, absolutamente, el despido de un empleado durante el periodo de reserva de doce (12 meses). Veamos.
h-1 1 — 1
La Constitución del Estado Libre Asociado de Puerto Rico en su Carta de Derechos —Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1— reconoce el derecho de todo trabajador a estar protegido contra riesgos a su salud en su trabajo o empleo. “Este derecho puede entenderse incluye el que se provea al trabajador de un sistema de seguridad social por lesiones en el empleo.”(8) La Ley del Sistema de Compensaciones por Accidentes del Trabajo crea este sistema de seguridad social.
Esta ley establece el deber de los patronos de compensar a sus empleados lesionados o accidentados en el curso de su empleo, y establece un sistema de seguros y un método para proceder con las reclamaciones. Véase Ortiz Pérez v. F.S.E., 137 D.P.R. 367 (1994).
Por medio de esta ley, tanto los patronos asegurados como los obreros reciben importantes beneficios a cam-bio del libre ejercicio de sus derechos y prerrogativas tradicionales. Art. la de la Ley Núm. 83, supra, 11 L.P.R.A. *375sec. la. Por un lado, el obrero renuncia al derecho de de-mandar a su patrono y en su lugar recibe un remedio se-guro, libre de las complejidades de una acción ordinaria en daños. Por otro lado, a cambio de esta inmunidad, al pa-trono se le exige cumplir con ciertas obligaciones que le impone la Ley del Sistema de Compensaciones por Acci-dentes del Trabajo. Entre éstas se encuentra asegurar a sus empleados en el Fondo (9) y cumplir con lo dispuesto en el Art. 5a de la ley, el cual le impone la obligación si-guiente:
En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) Que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, con-tados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
(2) que el obrero o empleado esté mental y físicamente capa-citado para ocupar dicho empleo en el momento en que solicite del patrono su reposición, y
(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requeri-miento de reposición.) 11 L.P.R.A. see. 7.
En numerosas ocasiones hemos tenido oportunidad de examinar distintos aspectos relacionados con el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo. Véanse: Alvira v. SK & F Laboratories Co., 142 D.P.R. 803 (1997); Vélez Rodríguez v. Pueblo Int'l Inc., 135 D.P.R. 500 (1994); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994); Carrón Lamoutte v. Compañía de Tu-*376rismo, 130 D.P.R. 70 (1992); Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992).
Hemos resuelto reiteradamente que “[e]l Art. 5a, supra, establece dos (2) tipos de protección para el obrero que sufre un accidente del trabajo y se reporta y acoge a los beneficios que ofrece la Ley [del Sistema] de Compensaciones por Accidentes del Trabajo. Primero, le impone al patrono el deber de reservarle al obrero, por doce (12) meses, el empleo en que se desempeñaba al momento de ocurrir el accidente. En segundo lugar, el trabajador tiene derecho a que lo repongan en ese mismo empleo una vez es dado de alta por el Fondo, si solicita del patrono que lo repongan y si se dan las tres (3) condiciones establecidas en dicho artículo”. Santiago v. Kodak Caribbean, Ltd., supra, págs. 769-770. Véanse, además: Torres v. Star Kist Caribe, Inc., supra; R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Publicadores Laborales, 1998, págs. 188-189. Hemos resaltado de esta forma que además del derecho de reinstalación que provee el Art. 5a, también al patrono se le impone la obligación de reservarle el empleo al obrero lesionado o enfermo, por un periodo de doce (12) meses, desde la ocurrencia del accidente o enfermedad. Alvira v. SK & F Laboratories Co., supra; Véfez Rodríguez v. Pueblo Int’l, Inc., supra.
Sin embargo, el patrono en este caso argumenta que la reserva que establece el Art. 5a no es una obligación per se y que sólo se activa si el obrero logra satisfacer los requi-sitos para solicitar su reinstalación. A su entender, la ley le permite al patrono despedir a un obrero lesionado y lo único que le requiere es reinstalarlo si éste se recupera y solicita que lo reinstalen dentro de los doce (12) meses que se establecen en el Art. 5a. El patrono intenta apoyar su interpretación en que el Art. 5a no provee remedio alguno para el obrero a quien despiden durante el periodo de re-*377serva y no logra recuperarse a tiempo para solicitar su reinstalación conforme dipone el artículo. No tiene razón.
Comenzamos por señalar que, de ordinario, la inhabilitación de un empleado para continuar llevando a cabo su trabajo constituye una razón justificada para su despido. Torres v. Star Kist Caribe, Inc., supra. De ahí que el propósito evidente del Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo es requerirle al patrono que pase por alto dicha facultad y que reserve la plaza de su empleado por un periodo de doce (12) meses, para permitir que el empleado se recupere. De esta forma, el Art. 5a garantiza que el obrero que sufre un accidente o una enfermedad ocupacional acuda al Fondo para el tratamiento médico correspondiente sin temor a ser despedido. Carrón Lamoutte v. Compañía de Turismo, supra. La reserva de doce (12) meses logra que el obrero no tenga que enfrentarse a la incertidumbre indeseable de que por haber sufrido un accidente de trabajo su patrono lo despida, a la vez que promueve un ambiente de tranquilidad en el cual el obrero puede recuperarse con mayor celeridad.
Por el contrario, la interpretación del Art. 5a que propone el patrono fomenta que éste especule con el pronóstico de mejoría de sus obreros y despida a aquellos que parezca que no habrán de reponerse a tiempo para solicitar su reinstalación. De esta forma, el patrono burla el efecto terapéutico que persigue la ley. Es evidente, por lo tanto, que ésta no fue la interpretación deseada por el legislador.
Por otro lado, no olvidemos que nuestro ordenamiento laboral permite que el patrono contrate a otro obrero para cubrir temporeramente el puesto del lesionado mediante un contrato de empleo bona fide de término cierto que satisfaga lo requerido por el Art. 8 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185k(a)). Esta disposición facilita el que los patronos concedan las licencias reconocidas por la legislación laboral vigente.
*378Resolvemos, por ende, que el Art. 5a le exige al patrono que reserve el empleo de un obrero lesionado mientras éste continúe inhabilitado y recibiendo tratamiento bajo el Fondo por un término de doce (12) meses desde la fecha del accidente de trabajo. Esta reserva existe con total independencia de si en el futuro el obrero cualifica para ser reinstalado, e impide que el obrero sea despedido. Claro está, del propio Art. 5a surge que si el obrero es dado de alta por el Fondo antes de que transcurra el término de doce (12) meses, y no solicita la reinstalación conforme le exige el Art. 5a, el patrono queda liberado de su obligación de reservar el empleo.
Sin embargo, el patrono en este caso también argu-menta que el Art. 5a no provee remedio alguno para el obrero que es despedido durante el periodo de reserva y no se recupera a tiempo para requerir que lo reinstalen. El patrono se equivoca.
En cuanto a los remedios que se conceden por una violación a las obligaciones que impone el Art. 5 a, el propio artículo dispone:
Si el patrono no cumpliere con las disposiciones de esta sec-ción vendrá obligado a pagar al obrero o empleado o a sus be-neficiarios los salarios que dicho obrero o empleado hubiere de-vengado de haber sido reinstalado, además le responderá de todos los daños y perjuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la co-rrespondiente reclamación de reinstalación y/o daños en corte por acción ordinaria o mediante procedimiento para reclama-ción de salarios, establecido en las sees. 3118 a 3132 del Título 32. 11. L.P.R.A. see. 7.
Como hemos visto, existen varios requisitos que el obrero debe satisfacer antes de poder solicitar la reinstalación conforme el Art. 5a. Un obrero que no satisface estos requisitos, de ordinario y aunque haya sido des-pedido dentro del periodo de reserva, no tendrá derecho a la reinstalación ni a los salarios que hubiese devengado de haber sido reinstalado. Sin embargo, este no es el único *379remedio que provee el Art. 5a ante el incumplimiento del patrono con las obligaciones que éste le impone. El Art. 5a también dispone que el obrero o sus beneficiarios podrán reclamar todos los daños y perjuicios que le haya ocasio-nado el incumplimiento del patrón.
Por lo tanto, interpretamos que el Art. 5a sí le concede un remedio al obrero que ha sido despedido ilegalmente dentro del periodo de doce (12) meses en que la ley le requiere a su patrono que reserve su plaza. Este consiste en la compensación por los daños y perjuicios que la conducta de su patrono le ha ocasionado.(10) Como correctamente señala el Tribunal de Circuito de Apelaciones, “[Resultaría un contrasentido sostener que el apelado tenía derecho a que la parte apelante le reservara su plaza por doce meses a partir de su accidente[,] pero que el [in]cumplimiento de dicho deber no da base a remedio alguno bajo dicho precepto porque el empleado nunca llegó a recuperarse de su incapacidad”. Apéndice 13 de la Solicitud de certiorari, pág. 296.
Por lo tanto, y conforme con el reconocido principio de interpretación legal que establece que los estatutos remediales se interpretan con liberalidad(11) reiteramos que el Art. 5a obliga al patrono a reservar el empleo de su obrero enfermo o lesionado por un periodo ininterrumpido de doce (12) meses, a contarse desde la fecha en que ocurre la lesión que lo inhabilita. Dicha obligación es indepen-*380diente de la que le impone al patrono reinstalar a un obrero lesionado que satisfaga los requisitos que el artículo impone. El patrono que incumpla con el deber de reserva, despidiendo al obrero lesionado, le responderá por todos los daños y perjuicios que su incumplimiento produzca.
i — I H — I í — I
Ahora bien, la protección que ofrece al obrero el Art. 5a no es absoluta. Santiago v. Kodak Caribbean, Ltd., supra. En nuestra legislación laboral todo patrono tiene el derecho de levantar la defensa de “justa causa” cuando se le acusa de un despido injustificado. Sobre este particular señala Delgado Zayas:
... [A]unque el despido de un empleado est[é] prohibido (por encontrarse en una situación protegida) si existe justa causa para despedirlo, dicha prohibición cede ante la existencia de la justa causa. En otras palabras, en nuestra legislación la prohi-bición de despido rige mientras no hay justa causa para el des-pido de un empleado.
No hay legislación alguna presente, que establezca una pro-hibición absoluta de despido de un empleado. La justa causa siempre permite el despido, sin que el patrono incurra en res-ponsabilidad legal alguna por dicha acción. Delgado Zayas, op. cit., pág. 115.
Por lo tanto, continúa diciendo Delgado Zayas:
Puede darse el caso de que un patrono descubra que un tra-bajador que ya ha sufrido un accidente del trabajo llevó a cabo una conducta con anterioridad a sufrir dicho accidente que es causa justificada para despedirlo y en este caso el patrono ob-viamente no estaría obligado a reinstalar en su puesto a dicho trabajador, pudiéndolo despedir por estos actos anteriores y no estando impedido para ello por la prohibición de la ley. Lo que no puede hacer es despedirlo luego de sufrir el accidente o ne-garse a reinstalarlo en su empleo sin que haya justa causa para despedirlo. Delgado Zayas, op. cit., pág. 189.
Observamos, sin embargo, que la Ley del Sistema de Compensaciones por Accidentes del Trabajo no *381contiene una definición de lo que constituye “justa causa” para el despido. Ante esta situación, y en buena hermenéu-tica, debemos recurrir a otras leyes in pari materia. Báez García v. Cooper Labs., Inc., 120 D.P.R. 145, 155 (1987); Beauchamp v. Holsum Bakers of P.R., 116 D.P.R. 522, 526-527 (1985). Por ende, para determinar el significado de “justa causa” en el Art. 5a, acudimos a las circunstancias enumeradas en el Art. 2 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185b,(12) conocida comúnmente como la “Ley de Despido Injustificado”.
Por lo tanto, concluimos que un patrono podrá despedir a un empleado inhabilitado y acogido al Fondo, durante los doce (12) meses de reserva que establece el Art. 5a, sólo si mediase justa causa de acuerdo con lo dispuesto en el Art. 2 de la Ley Núm. 80, supra.
IV
Procede entonces analizar los hechos de este caso a la luz de los principios reseñados. La sentencia inicial dictada en este caso fue una Sentencia Sumaria Parcial en la cual se determinó que el obrero tenía derecho a *382un remedio bajo el Art. 5a. Como se sabe, la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permite que cual-quiera de las partes en un pleito pueda solicitar que el tribunal emita sentencia sumaria a su favor tras demos-trar que no existe controversia sustancial sobre los hechos pertinentes. Así mismo, hemos resuelto que la sentencia sumaria es un remedio extraordinario discrecional que sólo se debe conceder cuando no hay una genuina controversia sobre hechos materiales y el tribunal se convence que tiene ante sí la verdad de todos los hechos pertinentes. Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997).
La sentencia sumaria se debe dictar sólo en casos claros, y cualquier duda en cuanto a si hay hechos pertinentes en controversia debe resolverse contra la parte que solicita la sentencia sumaria. Toda inferencia que se haga a base de los hechos y documentos que obren en los autos, debe tomarse desde el punto de vista más favorable al que se opone a la solicitud de sentencia sumaria. Véanse: Piñero v. A.A.A., 146 D.P.R. 890 (1998); Audiovisual Lang. v. Sist. Est. Natal Hnos., supra; Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994); Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992).
Por ende, y conforme a las reglas de Procedimiento Civil, el tribunal solamente procederá a emitir una sentencia sumaria si a la luz de los documentos sometidos, además de los que contienen los autos, “no hay controversia real sus-tancial en cuanto a ningún hecho material y que como cuestión de derecho debe dictarse ...”. Regla 36.3 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III. Véanse, además: Soc. de Gananciales v. Vélez & Asoc., 145 D.P.R. 508 (1998); Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735 (1992); Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992).
De la moción de sentencia sumaria parcial presentada por el obrero y de la oposición a la misma presentada por la parte demandada surge, como hecho incontrovertido, que las compañías demandadas se encontraban en un proceso *383de reorganización. Partiendo de este hecho incontrover-tido, el obrero alega que su despido fue evidentemente in-justificado ya que él, en comparación con otro obrero que la compañía retuvo, llevaba más tiempo con la empresa.
El Art. 2 de la Ley Núm. 80, supra, en su inciso (í), establece que sería justa causa para un despido las “[^educciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocurrir el despido”. 29 L.P.R.A. sec. 185b(f). Sin embargo, el Art. 3 de esta ley, 29 L.P.R.A. sec. 185c, delimita la forma y manera en que deben llevarse a cabo estos despidos, al disponer: .
En cualquier caso en que se despidiesen empleados por las razones indicadas en los incisos (d), (e) y (f) de la sec. 185b de este título, el patrono estará obligado a retener con preferencia en el empleo a los empleados de más antigüedad siempre que subsistan puestos vacantes u ocupados por empleados de menos antigüedad en el empleo dentro de su clasificación ocupacional que puedan ser desempeñados por ellos, entendiéndose que se dará preferencia a los empleados despedidos en caso de que dentro de los seis (6) meses siguientes a su cesantía tuviere necesidad de emplear a una persona en labores iguales o simi-lares a las que desempeñaban dichos empleados al momento de su despido y dentro de su clasificación ocupacional siguiéndose también el orden de antigüedad en la reposición excepto, y en ambas situaciones, en aquellos casos en que haya una diferencia clara o inconcursa a favor de la eficiencia o capacidad de tra-bajadores comparados en cuyo caso prevalecerá la capacidad. (Énfasis suplido.)
Como ya establecimos, los remedios que provee el Art. 5a ante un despido durante el periodo de doce (12) meses de reserva, sólo se activan cuando el empleado ha sido despedido sin justa causa. Entendemos, por lo tanto, que para que la sentencia sumaria proceda a favor del obrero en este caso, no puede existir duda en cuanto a los hechos siguientes: (1) que se estaba llevando a cabo una reorganización en las compañías demandadas; (2) que el obrero era el empleado de más antigüedad dentro de su *384clasificación ocupacional, y (3) que no existía otro empleado que fuese evidentemente más eficiente o capacitado que el obrero.
Como señalamos anteriormente, el obrero presentó como hecho material incontrovertido que había sido despe-dido de su empleo por alegadas razones de reorganización, aunque empleados con menos antigüedad en su misma cla-sificación ocupacional fueron retenidos. Sin embargo, de los documentos ante nos surge que el patrono señaló evi-dencia obrante en autos indicativa de que el obrero había sido despedido conforme a los Arts. 2 y 3 de la Ley Núm. 80, supra, entiéndase, que no se honró su antigüedad ya que, al momento de llevarse a cabo las reducciones, existía otro empleado que era más eficiente y capacitado.(13) El patrono alegó correctamente que debido a esta controver-sia de hechos no procedía que se dictase sentencia sumaria.
En vista de que prevalecía una genuina controversia respecto a la existencia de justa causa para el despido del obrero, el foro de instancia erró al emitir la Sentencia Su-maria Parcial. Así mismo, erró el Tribunal de Circuito de Apelaciones al resolver que procedía la sentencia sumaria basándose en que “no existe controversia que la parte ape-lante violó su deber de reservar la plaza del apelado, des-pidiéndolo apenas cinco días después de haberse éste re-portado al Fondo de Seguro del Estado”. Como hemos establecido, para que procediera la sentencia sumaria en este caso se requería, además, que no existiera controver-sia en cuanto a la inexistencia de justa causa para el des-pido del obrero. Por ende, el Tribunal de Circuito de Ape-laciones erró al resolver partiendo de la premisa de que procedía la sentencia sumaria.
*385V
Por último, debemos determinar si erró el Tribunal de Circuito de Apelaciones al desestimar sumariamente la reclamación del obrero de discrimen por impedimento bajo la citada Ley Núm. 44. Esta ley fue aprobada con el fin de proteger a las personas con impedimentos físicos o mentales para ampliar así sus oportunidades de empleo y prohibir el discrimen contra ellas en el empleo. Ríos v. Cidra Mfg. Oper. of P.R., Inc., 145 D.P.R. 746 (1998). La Ley Núm. 44, supra, fue enmendada en 1991 con el propósito de atemperar nuestro estatuto con la Ley Pública federal de 26 de julio de 1990 (29 U.S.C. see. 706 y ss.), conocida comúnmente como Ley A.D.A. Véanse: Exposición de Motivos de la Ley Núm. 105 de 20 de diciembre de 1991, Leyes de Puerto Rico, págs. 92-93; Ríos v. Cidra Mfg. Oper. of P.R., Inc., supra; Rivera Flores v. Cía. ABC, 138 D.P.R. 1 (1995). Esta enmienda a la Ley Núm. 44, supra, introdujo la obligación de todo patrono de proveerle acomodo razonable en el lugar de trabajo a las personas con impedimentos. El Art. 1 de la Ley Núm. 44 define "acomodo razonable” como
... el ajuste lógico adecuado o razonable que permite o faculta a una persona cualificada para el trabajo, con limitaciones físi-cas, mentales o sensoriales ejecutar o desempeñar las labores asignadas a una descripción o definición ocupacional. Incluye ajustes en el área de trabajo, construcción de facilidades físicas, adquisición de equipo especializado, proveer lectores, ayudan-tes, conductores o intérpretes y cualquier otra acción que razo-nablemente le facilite el ajuste a una persona con limitaciones físicas, mentales o sensoriales en su trabajo y que no repre-senta un esfuerzo extremadamente oneroso en términos económicos. 1 L.P.R.A. sec. 501(b) (Supl. 1998).
Para quedar cobijado por la Ley Núm. 44, supra, y que su patrono esté obligado a brindarle acomodo razonable conforme la ley, el empleado tendrá que demostrar, primero, que es una persona con impedimento según lo *386define la ley, y segundo, que está cualificado para llevar a cabo las funciones básicas de ese trabajo, con o sin el aco-modo razonable.
En el caso de autos, el Tribunal de Circuito de Apelaciones desestimó sumariamente la reclamación del obrero de discrimen por impedimento por entender que “no existe controversia real sustancial en torno a que a la fecha del despido del apelado, éste se encontraba acogido a los beneficios del Fondo del Seguro del Estado e incapacitado para llevar a cabo las funciones básicas de su trabajo, por motivo del accidente del trabajo sufrido por él el 26 de junio de 1995”. Apéndice 13 de la Solicitud de certiorari, pág. 300. Esta determinación del tribunal es errada ya que no considera la posibilidad de que el brindarle a un obrero incapacitado tiempo para reponerse de un accidente de trabajo puede constituir un acomodo razonable. Véanse: Interpretive Guidance on Title I of the Americans with Disabilities Act, 29 CFR Pt. 1630 App.; Dockery v. North Shore Medical Center, 909 F. Supp. 1550, 1555-1556 (S.D. Fla. 1995). Por esta razón entendemos que no podía dictarse sentencia sumaria desestimando la reclamación del obrero bajo la Ley Núm 44.
Por los fundamentos que anteceden, procede revocar la sentencia emitida por el del Tribunal de Circuito de Apela-ciones emitida en el caso de epígrafe y devolver el caso al Tribunal de Primera Instancia. Dicho foro deberá determi-nar, en primer lugar, si existió justa causa para el despido del obrero. De no existir justa causa para el despido, proce-derá resolver las alegaciones del obrero a la luz del derecho aplicable y lo aquí dispuesto.
El Juez Asociado Señor Rebollo López no intervino.

 El obrero tenía una antigüedad de 13.916 años de servicio y su salario era de treinta mil quinientos cincuenta dólares ($30,650) al año.


 El obrero continuó bajo tratamiento en el Fondo del Seguro del Estado (en adelante el Fondo) hasta el 4 de octubre de 1996.


 W.R. Grace & Company es la compañía matriz de Darex Puerto Rico, Inc.


 El patrono alegó que existía una genuina controversia de hechos en cuanto a la existencia de justa causa para el despido del obrero que impedía que se pudiese dictar sentencia sumaria.


 Alegaba el patrono que al no haber sido dado de alta por el Fondo dentro de los doce (12) meses de reserva, el obrero no tenía derecho a remedio alguno de acuerdo con el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7.


 Según determinó el Tribunal de Primera Instancia, este remedio incluía veintiséis (26) semanas de sueldo completo por concepto de seguro por incapacidad a corto plazo, y el seguro por incapacidad a largo plazo desde la terminación del seguro a corto plazo hasta el presente y mientras continuara incapacitado conforme el Manual de la Empresa, descontando la pensión del Seguro Social del seguro por inca-pacidad a largo plazo.


 En el caso de autos, el obrero también alegó que una de las razones de su despido había sido la de impedirle tener acceso al Seguro por Incapacidad a Largo Plazo que establecía el Manual de Empleados de Darex y Grace, por lo cual él tenía derecho a que, como remedio, se le concediesen estos beneficios. Sin embargo, el patrono aduce correctamente, que de tener razón el obrero, en cuanto a la razón del despido, éste tenía que iniciar una acción en el Tribunal federal bajo la See. 510 la ley federal E.R.I.S.A., 29 U.S.C. see. 1140, que rige este tipo de seguro. Esta ley exige que cualquier reclamación judicial que en sus alegaciones implique una violación a la Ley E.R.I.S.A., conforme la See. 510, será de jurisdicción exclusiva de las cortes *374federales. 29 U.S.C. sec. 1132(e)(1). Véase Ingersoll-Rand Co. v. McClendon, 498 U.S. 133.


 Art. la de la Ley Núm. 83 de 29 de octubre de 1992 (11 L.P.R.A. sec. la).


 Art. 18 de la Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. sec. 19).


 En la determinación de estos daños, además de considerar los sufrimientos y las angustias mentales del obrero, el foro de instancia deberá examinar si el con-trato de trabajo del obrero contiene beneficios para cuando éstos se accidentan. Estos beneficios perdidos, desde el momento del despido sin justa causa hasta que venza la reserva, deberán considerarse al momento de fijar los daños y perjuicios.


 Anteriormente hemos establecido que la Ley del Sistema de Compensacio-nes por Accidentes del Trabajo, por ser un estatuto remediador, ha de interpretarse liberalmente a favor de aquellos a quienes intenta proteger para que se cumplan sus amplios propósitos humanitarios y de justicia social. Maisonet v. F.S.E., 142 D.P.R. 194 (1996); Vélez, Admor. v. Comisión Industrial, 91 D.P.R. 480, 485 (1964); Feliciano Figueroa v. Comisión Industrial, 84 D.P.R. 196, 215 (1961). Véanse, además: Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993); Beauchamp v. Holsum Bakers of P.R., 116 D.P.R. 522 (1985).


 Según el Art. 2 de la Ley Núm. 80 de 30 de mayo de 1976, “[s]e entenderá por justa causa para el despido de un empleado de un establecimiento:
“(a) Que el obrero siga un patrón de conducta impropia o desordenada.
“(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en violación de las normas de calidad del pro-ducto que se produce o maneja por el establecimiento.
“(c) Violación reiterada por el empleado de las reglas y reglamentos razonables establecidas para el funcionamiento del establecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
“(d) Cierre total, temporero o parcial de las operaciones del establecimiento, “(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cam-bios en los servicios rendidos al público.
“(f) Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocu-rrir el despido.
“No se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento.” 29 L.RR.A. sec. 185b.


 Véase Oposición a Moción en Solicitud de Sentencia Sumaria Parcial y so-licitando que se dicte Sentencia Sumaria a favor de la parte demandada y Anejos, presentados el 11 de abril de 1997, en los cuales se hace referencia a las deposiciones del obrero y del Sr. Patrick McLaughlin, su supervisor.